 In the Matter of W & F MANUFACTURING Co., INC.andBAKERY ANDCONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA,LOCAL 431, A. F. OF L.Case No. .3-R-1264.-Decided July 2, 1946Messrs. D. Rummy WheelerandAdrian Block,of Buffalo, N. Y.,for the Company.Mr. Peter J. Crotty,of Buffalo, N. Y., for the A. F. of L.Mr. Edward Rosenhahn,of Buffalo, N. Y., for the C. 1. 0.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Bakery and Confectionery WorkersInternational Union of America, Local 431, A. F. of L., herein calledthe A. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees of W & F ManufacturingCo., Inc., Buffalo, New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Cyril W. O'Gorman, Trial Examiner.The hear-ing was held at Buffalo, New York on June 10, 1946. The Company,the A. F. of L., and Playthings, Jewelry and Novelty Workers Inter-national Union, C. I. 0., herein called the C. I. 0., appeared andparticipated.'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE 11USINESS OF THE COMPANYW & F Manufacturing Co., Inc., a New York corporation with itsprincipal office and place of business in Buffalo, New York, is engagedIAt thehearing, the Trial Examinergranted amotion to ii,te, Gene wade hN the I I U69 N L. R. B., No. 32.274 W & F MANUFACTURING CO., INC.275in the manufacture, sale, and distribution of confections, candles,chewing gum, containers and miscellaneous wax products.Duringthe 12 months preceding the hearing the Company purchased raw ma-teiials valued in excess of $250,000, 50 percent of which was shippedto the Company from points outside the State of New York.Duringthe same period the value of the Company's finished products was inexcess of $.500,000, 75 percent of which was shipped to points outsidethe State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDBakery and Confectionery Workers International Union, Local 431,affiliated with the American Federation of Labor; and Playthings,Jewelry and Novelty Workers International Union,affiliatedwiththe Congress of Industrial Organizations, are labor organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the A. F. of L.,as the exclusive bargaining representative of certain of its employees,until the A. F. of L. has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company, includingmachine shop employees, but excluding clerical employees and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesAt the hearing all parties agreed upon the composition of the unit, except that theA F of L objected to the inclusion of machine shop employees In a subsequent letterto the Board, however, which is hereby made a part of the record, the A F of L withdrewits objection and agreed to the inclusion of these workers 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject of the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W & F Manufac-turing Co., Inc., Buffalo, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byBakery and Confectionery Workers International Union of America,Local 431, A. F. of L., or by Playthings, Jewelry and NoveltyWorkers International Union, C. I. 0., for the purposes of collectivebargaining, or by neither.MR. GERAR.D D. REILLY took no part in the consideration of theabove Decision and Direction of Election.